Deen, Presiding Judge.
This case previously appeared before this court at 191 Ga. App. 551 (382 SE2d 391) (1989), and it was remanded for resentencing to conform with the due process principle established in North Carolina v. Pearce, 395 U. S. 711 (89 SC 2072, 23 LE2d 656) (1969). Crudup was resentenced to a 12-month suspended sentence and a fine of $375, to include court costs. Once again he contends that the sentence violates his due process rights as set forth in the Pearce case. Held:
As there is nothing in the record to explain his $375 fine, we must agree. When his case was originally tried, he received a 12-month suspended sentence and was ordered to pay court costs of $59.95.
This case is remanded for resentencing that must conform with the law set forth in Crudup v. State, 191 Ga. App. 551, supra.

Case remanded with direction.


Birdsong and Benham, JJ., concur.